EXHIBIT 99.2 First Quarter Fiscal 2011 Earnings Conference Call May 3, 2011 page 2 This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, forecasted newbuilding delivery schedule for 2011 through 2013, projected scheduled drydock and off hire days for the three remaining fiscal quarters of 2011, projected locked-in charter revenue and locked-in time charter days for the remaining nine months of 2011 and 2012 through 2015 and thereafter, forecasted 2011 vessel expenses, charter hire expenses, depreciation and amortization, general and administrative expenses, interest expense, and levels of equity income and capital expenditures, the profitability in 2011 of certain business units and the Company’s two FSOs, ability to meet refinancing obligations in 2011 and 2012, prospects of OSG’s strategy of being a market leader in the segments in which it competes and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2010 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. Forward-Looking Statements page 3 <First quarter results reflected continued weakness in our international markets •TCE revenues were $207M, down 10% from $230M in 1Q2010 but up 13% from $183M in 4Q2010 •Reported net loss of $34.6M or $1.15 per diluted share <TCE revenues depressed by weak spot rates, higher fuel prices and increased spot exposure •In our key international tanker classes, spot rates remained under pressure in Q1 •Expirations of both VLCC FFA cover and MR time charters have increased spot exposure compared with 1Q2010 •Crude markets impacted by excess tonnage, higher fuel prices, increased Chinese liftings of Middle East vs. West African crude, inventory drawdowns •TCE rate earned by spot VLCCs down 52% vs 1Q2010 but up 42% vs 4Q2010 •In MRs, Q1 spot TCE of $12,900/day was down 15% vs 1Q2010 but up 6% vs 4Q2010 -Significant strengthening continues into Q2 - Q2 average spot TCE expected to exceed $18K/day •Q2 TCEs booked generally higher than those achieved in Q1 <U.S. Flag revenue contribution increased 50% vs 1Q2010 due to new deliveries on higher-rate time charters and increased lightering volumes Financial Highlights page 4 Continued execution on our fleet expansion and renewal program <Crude - continued development of commercial platforms •FSOs are performing well and delivering the positive results we have projected for them •Newbuild fleet - 2 VLCCs in 2011; 2 Aframaxes in 2013 <Products - continued averaging down on capital and charter-in costs •Two time-chartered MRs delivered in Q1 - Atlantic Grace and Atlantic Star •Newbuild fleet - 2 LR1s, 2 MRs (all in 2011) <U.S. Flag - fleet modernization now complete •Overseas Chinook now converted to shuttle tanker and performing spot voyage to position for delivery under 4-year time charter to Petrobras - expected on May 7th •OSG 351 delivered on April 1st and now in service with term contract cover in place (through 2020) •Overseas Tampa delivered on April 28th - in spot market •Last two single hull vessel vessels sold - U.S. fleet now 100% double hull •Solidified leadership position as operator of largest, most modern fleet in Jones Act market - well-positioned for the long term page 5 Disciplined Expense Management <We have continued to identify and capture G&A cost savings •Savings are permanent •1Q2011 - on budget for target full-year G&A expense of $95 million •Continued cost discipline in 2011 and beyond <OSG reduced daily vessel operating expense from 2008 to 2010 on international flag vessels while improving operational performance •We expect to hold 2011 daily Opex below 2008 levels •1Q2011 Opex in line with budget •Safety, Environmental Protection and
